 

Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this "Agreement") is made and entered into as of
October 25, 2016, by and between MISONIX, INC., a New York corporation with its
principal offices at 1938 New Highway, Farmingdale, New York 11735 (the
"Company"), and Stavros G. Vizirgianakis with an address at No. 16, Idle Wild,
33 Outspan Road, Riverclub, Gauteng 2191 South Africa (the "Investor").     

 

WHEREAS, the Investor, as a director, officer and shareholder of the Company,
has a substantive, pre-existing relationship with the Company; and

 

WHEREAS, the Company now desires to issue and sell to the Investor, and the
Investor now desires to purchase from the Company in a private placement, upon
the terms and conditions set forth in this Agreement, such number of shares of
the Company's unregistered Common Stock, par value $0.01 per share (the “Common
Stock”) as provided in this Agreement (the "Shares").

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
agreements and warranties herein contained, the parties hereby agree as follows:

 

1.PURCHASE OF SHARES

 

Subject to the terms and conditions of this Agreement, the Company agrees to
issue and sell to the Investor at the Closing, and the Investor agrees to
purchase at the Closing, 761,469 newly issued Shares at a price per share of
$5.253 (the "Purchase Price"), which represents 102% of the consolidated closing
bid price of the Common Stock as reported by the Nasdaq Global Market (the
“Closing Bid Price”) for the last completed trading day immediately preceding
the execution of this Agreement.

 

2.CLOSING

 

2.1. Closing

 

Upon the terms and subject to the satisfaction or waiver of all of the
conditions to closing set forth in this Agreement, the closing (the "Closing")
of the purchase and sale of the Shares shall take place at the offices of Wiggin
and Dana LLP, Two Stamford Plaza, 281 Tresser Boulevard, Stamford, Connecticut
06901, or at such other location as the Company and the Investor may mutually
agree upon.

 

2.2. Closing Deliveries

 

(a) Deliveries by the Investor. At the Closing, the Investor shall deliver to
the Company the following:

 

(i) the aggregate Purchase Price for the Shares, by wire transfer of immediately
available funds to the account designated in writing to the Investor by the
Company for such purpose.

 

(b) Deliveries by the Company. At the Closing, the Company shall deliver to the
Investor the following: 

 



  1 

 

 

(i) Evidence of instruction to the Company’s transfer agent to issue a stock
certificate evidencing the Shares (the "Share Certificate") registered in the
name of the Investor (which certificate shall be delivered to the Investor as
promptly as practicable following Closing).

 

3.COMPANY REPRESENTATIONS AND WARRANTIES

 

The Company hereby represents and warrants to the Investor that:

 

3.1. Organization and Standing

 

The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of New York and has all requisite corporate
power and authority to own, lease and operate its assets and properties, to
carry on its business as presently conducted, to execute and deliver this
Agreement and to carry out the transactions contemplated hereby.

 

3.2. Authorization

 

The execution, delivery and performance of this Agreement by the Company, the
fulfillment of and compliance with the respective terms and provisions hereof,
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action on the part of the Company
(none of which actions have been modified or rescinded, and all of which actions
are in full force and effect). When executed by the Company, this Agreement will
constitute a valid and legally binding obligation of the Company, enforceable in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditors' rights generally or by general equitable principles.

 

3.3. Title to Shares

 

The Shares have been duly authorized and, upon payment by the Investor of the
aggregate Purchase Price and delivery by the Company to the Investor of the
Share Certificate pursuant to the terms hereof, the Shares will be validly
issued and fully paid and nonassessable, and the Investor will acquire good and
marketable title thereto, free and clear of all mortgages, liens, pledges,
charges, claims, security interests and other encumbrances (other than any
restrictions created by the Investor or any restrictions created by federal or
state securities laws).

 

3.4. Non-Contravention

 

The issuance and sale by the Company of the Shares does not conflict with the
certificate of incorporation or bylaws of the Company or any material contract
by which the Company or its property is bound, or any federal or state laws or
regulations or decree, ruling or judgment of any United States or state court
applicable to the Company or its property. No consent, approval, license,
permit, certificate or authorization from any governmental entity or securities
exchange, or registration, declaration or filing with a governmental entity or
securities exchange, is required in connection with the execution and delivery
of this Agreement by the Company, the performance by the Company of its
obligations hereunder and the consummation by the Company of the transactions
contemplated hereby; other than (a) the notification to The Nasdaq Stock Market
for the listing of the Shares for trading thereon in the time and manner
required thereby and (b) such exemptive filings as have already been obtained,
or are required to be made post-Closing, under applicable securities laws
(including Form D and applicable post-closing blue sky filings). No consent,
approval or authorization of the Company’s stockholders is required in
connection with the execution and delivery of this Agreement by the Company, the
performance by the Company of its obligations hereunder and the consummation by
the Company of the transactions contemplated hereby.

 



  2 

 

 

3.5. Non-Solicitation

 

The Investor, as a director, officer and shareholder of the Company, has a
substantive, pre-existing relationship with the Company and (a) was not
contacted by the Company or its representatives for the purpose of investing in
any securities of the Company offered hereby through any advertisement, article,
notice or any other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, or any seminar or meeting
whose attendees were invited by any general advertising and (b) the Shares were
not offered or sold to the Investor by any form of general solicitation or
general advertising.

 

3.6. Capitalization

 

(a) The authorized capital stock of the Company consists of (i) 20,000,000
shares of Common Stock, of which, as of the close of business on October 24,
2016 (the “Capitalization Date”), there were 7,809,385 shares issued and
outstanding (excluding 138,849 shares of Common Stock held in treasury). All of
the outstanding shares of Common Stock have been duly authorized and validly
issued and are fully paid, nonassessable and free of preemptive rights.

 

(b) As of the Capitalization Date, the Company has no shares of Common Stock
reserved for or otherwise subject to issuance, except as described in the
Company SEC Documents (as defined below).

 

3.7. SEC Filings

 

Except as set forth in the Company’s Form 12b-25 filed with the U.S. Securities
and Exchange Commission (the “SEC”) on September 14, 2016, since July 1, 2011,
the Company has filed or otherwise furnished (as applicable) all registration
statements, prospectuses, forms, reports, definitive proxy statements,
schedules, statements and documents required to be filed or furnished by it
under the federal securities laws, together with all certifications required
pursuant to the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) (such
documents and any other documents filed by the Company with the SEC, as have
been supplemented, modified or amended since the time of filing, collectively,
the “Company SEC Documents”). The Company has made available (by public filing
with or furnishing to the SEC or otherwise) to Investor true and complete copies
of all material written correspondence between the SEC, on the one hand, and the
Company, on the other hand, since July 1, 2011. To the knowledge of the Company,
none of the Company SEC Documents is the subject of ongoing SEC review or
outstanding SEC comment.

 

3.8. Legal Proceedings

 

There is no legal proceeding (whether at law or in equity) before, or any
investigation by, a governmental entity pending or, to the knowledge of the
Company, threatened against or otherwise relating to the Company or its
subsidiaries that challenges or seeks to enjoin, alter or materially delay the
transactions contemplated by this Agreement.

 

4.INVESTOR REPRESENTATIONS AND WARRANTIES

 

The Investor hereby represents and warrants to the Company that:

 

4.1. Organization and Standing; Legal Capacity

 

The Investor has the full and unrestricted legal capacity to execute and deliver
this Agreement and to carry out the transactions contemplated hereby.

 



  3 

 

 

4.2. Authorization; Binding Obligation

 

When executed by the Investor, this Agreement will constitute a valid and
binding obligation of the Investor, enforceable in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting creditors' rights
generally or by general equitable principles.

 

4.3. Non-Contravention

 

The purchase by the Investor of the Shares does not conflict with any laws or
regulations or decree, ruling or judgment of any court applicable to the
Investor or the Investor's property.

 

4.4. Purchase Entirely for Own Account

 

The Shares to be received by the Investor will be acquired for investment for
the Investor's own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and the Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same. The Investor does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Shares to be received
by the Investor.

 

4.5. Investment Experience and Access to Information

 

(a) The Investor can bear the economic risk of the investment and has such
knowledge and experience in financial or business matters that the Investor is
capable of evaluating the merits and risks of the investment in the Shares.

 

(b) The Investor has been furnished all information the Investor considers
necessary or appropriate for deciding whether to purchase the Shares. The
Investor has had adequate opportunity to ask questions of, and receive answers
from, the officers, employees, agents, accountants and representatives of the
Company regarding the business, operations, financial condition, assets and
liabilities of the Company and the terms and conditions of the offering of the
Shares.

 

4.6. Restricted Shares

 

The Investor understands and acknowledges that the Shares being acquired
pursuant hereto are characterized as "restricted securities" under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may not be resold without registration
under the Securities Act of 1933, as amended (the "Securities Act"), except in
certain limited circumstances. The Investor is familiar with Rule 144
promulgated under the Securities Act, as presently in effect, and understands
the resale limitations imposed thereby and by the Securities Act.

 

4.7. Legends

 

The Investor understands and acknowledges that the Shares, and any securities
issued in respect of or in exchange for the Shares, may bear one or all of the
following legends (in addition to any other legend which may be required by
other arrangements between the parties hereto):

 

(a) "THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE LAWS, AND MAY NOT BE
OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY OF AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED TRANSFER IS EXEMPT FROM
THE SECURITIES ACT."

 



  4 

 

 

(b) Any legend required by the securities laws of any state to the extent such
laws are applicable to the Shares represented by the certificate so legended.

 

4.8. Accredited Investor

 

The Investor is an "accredited investor" as that term is defined in Rule 501(a)
of Regulation D promulgated under the Securities Act. The Investor is aware that
the Company is relying upon the representations, warranties and agreements
contained in this Agreement for the purpose of determining whether this
transaction meets the requirements of the exemption from the registration
requirements of the Securities Act and any applicable state securities laws.

 

4.9. Non-Solicitation

 

The Investor, as a director, officer and shareholder of the Company, has a
substantive, pre-existing relationship with the Company and (i) was not
contacted by the Company or its representatives for the purpose of investing in
any securities of the Company offered hereby through any advertisement, article,
notice or any other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, or any seminar or meeting
whose attendees were invited by any general advertising, and (ii) the Shares
were not offered or sold to the Investor by any form of general solicitation or
general advertising.

 

5.MISCELLANEOUS

 

5.1.Notices

 

(a) All notices, demands or requests provided for or permitted to be given
pursuant to this Agreement must be in writing, to the following addresses:

 

If to the Company, to:

MISONIX, INC.

1938 New Highway

Farmingdale, NY 11735

Attention: Interim Chief Financial Officer

Email: jdwyer@misonix.com

 

with a copy (which shall not constitute notice) to:

 

Wiggin and Dana LLP

Two Stamford Plaza

281 Tresser Boulevard

Stamford, CT 06901

Attention: Michael Grundei, Esq.

E-mail: mgrundei@wiggin.com

 



  5 

 

 

If to the Investor, to:

 

Stavros G. Vizirgianakis
No. 16, Idle Wild
33 Outspan Road
Riverclub
Gauteng 2191
South Africa
E-mail: svizirgianakis@misonix.com

 

with a copy (which shall not constitute notice) to:

 

King & Spalding LLP

1185 Avenue of the Americas

New York, NY 10036

Attn: Kenneth A. Raskin, Esq.

Email: kraskin@KSLAW.com

 

5.2. Assignment; Successors and Assigns

 

This Agreement and the rights granted hereunder may not be assigned by any party
hereto without the prior written consent of the other party hereto. Any
assignment in violation of this Section 5.2 shall be null and void ab initio.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
permitted assigns as provided in this Agreement.

 

5.3. Third Party Beneficiaries

 

Nothing in this Agreement, express or implied, is intended to confer upon any
person, other than the parties hereto or their respective successors and
permitted assigns, any rights, remedies, obligations or liabilities under or by
any reason of this Agreement, except as expressly provided in this Agreement.

 

5.4. Entire Agreement

 

This Agreement contains the entire agreement and understanding between the
parties hereto with respect to the subject matter of this Agreement, and
supersedes all prior and contemporaneous agreements, understandings, inducements
and conditions, express or implied, oral or written, of any nature whatsoever
with respect to the subject matter of this Agreement. The express terms of this
Agreement control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms of this Agreement.

 

5.5. Amendments

 

This Agreement may be amended or modified only by an agreement in writing signed
by both parties hereto.

 

5.6. No Implied Waivers; Remedies

 

No failure or delay on the part of any party in exercising any right, privilege,
power, or remedy under this Agreement, and no course of dealing shall operate as
a waiver of any such right, privilege, power or remedy; nor shall any single or
partial exercise of any right, privilege, power or remedy under this Agreement
preclude any other or further exercise of any such right, privilege, power or
remedy or the exercise of any other right, privilege, power or remedy. No waiver
shall be asserted against any party unless signed in writing by such party. The
rights, privileges, powers and remedies available to the parties are cumulative
and not exclusive of any other rights, privileges, powers or remedies provided
by statute, at law, in equity or otherwise. Except as provided in this
Agreement, no notice to or demand on any party in any case shall entitle such
party to any other or further notice or demand in any similar or other
circumstances or constitute a waiver of the right of the party giving such
notice or making such demand to take any other or further action in any
circumstances without notice or demand.

 



  6 

 

 

5.7. Governing Law

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW RULES THEREOF.
EACH OF THE PARTIES HEREBY IRREVOCABLY AGREES THAT THE COURTS OF THE STATE OF
NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION IN CONNECTION WITH ANY ACTIONS OR
PROCEEDINGS ARISING BETWEEN THE PARTIES UNDER THIS AGREEMENT. EACH OF THE
PARTIES HEREBY IRREVOCABLY CONSENTS AND SUBMITS TO THE JURISDICTION OF SAID
COURTS FOR ANY SUCH ACTION OR PROCEEDING. EACH OF THE PARTIES HEREBY WAIVES THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH ACTION OR
PROCEEDING IN SAID COURTS.

 

5.8. Waiver of Trial by Jury

 

EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO A
TRIAL BY JURY IN ANY ACTION, SUIT, COUNTERCLAIM OR OTHER PROCEEDING (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF, CONNECTED WITH OR RELATING
TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY, OR THE ACTIONS OF ANY
HOLDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

5.9. Headings

 

The headings contained in this Agreement are for convenience only and shall not
affect the construction or interpretation of any provisions of this Agreement.

 

5.10. Severability

 

If any provision of the Agreement shall be held to be invalid, the remainder of
the Agreement shall not be affected thereby.

 

5.11. Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts of this
Agreement, individually or taken together, shall bear the signatures of all of
the parties reflected hereon as the signatories. Signature pages to this
Agreement may be delivered via facsimile or other electronic image transmission
and such signature shall be valid and binding for all purposes.

 

  7 

 

 

5.12. Survival of Representations and Warranties

 

The representations and warranties of the Company and the Investor contained in
or made pursuant to this Agreement shall survive the execution and delivery of
this Agreement and the Closing and shall continue in full force and effect for a
period of three (3) years from the Closing.

 

[signature page follows]

 

  8 

 

 

IN WITNES WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  COMPANY:       MISONIX, INC.         By: /s/ Joseph Dwyer   Name: Joseph Dwyer
  Title: Interim Chief Financial Officer       INVESTOR:       /s/ Stavros G.
Vizirgianakis   Stavros G. Vizirgianakis

 



  9 

 